Motion of petitioner for leave to proceed in forma pauperis denied, and petition for writ of certiorari to the Supreme Court of Florida dismissed. See Rule 39.8. As petitioner has repeatedly abused this Court’s process, the Clerk is directed not to accept any further petitions in noncriminal matters from petitioner unless the docketing fees required by Rule 38(a) is paid and petition submitted in compliance with Rule 33.1. See Martin v. District of Columbia Court of Appeals, 506 U.S. 1, 113 S. Ct. 397, 121 L. Ed. 2d 305 (1992) (per curiam).
Same case below, 48 So. 3d 836.